NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
TREVOR MILLER                       :
                                    :              Civil Action No. 3:15-cv-7496-BRM-DEA
            Plaintiff,              :
                                    :
      v.                            :
                                    :                      OPINION
WARREN HOSPITAL IPS, PA and         :
CHRISTOPHER MANN,                   :
                                    :
            Defendants.             :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Defendant Warren Hospital IPA, PA’s (“Warren Hospital”) Motion

for Summary Judgment as to Plaintiff Trevor Miller’s (“Trevor”) 1 Apparent Authority Claim.

(ECF Nos. 96 and 127.) Both Trevor and Christopher Mann (“Dr. Mann”) filed oppositions. (ECF

Nos. 97, 101, 129 and 130). Having reviewed the submissions filed in connection with the Motion

and having declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for

the reasons set forth below and for good cause shown, Warren Hospital’s Motion for Summary

Judgment is GRANTED.

I.     BACKGROUND

      The issue before this Court is whether Warren Hospital is vicariously liable for Dr. Mann’s

alleged medical malpractice under a theory of apparent authority. On January 26, 2018, Warren

Hospital filed a Motion for Summary Judgment on this issue. (ECF No. 96.) Both Trevor and Dr.



1
 The Court means no disrespect to Trevor Miller and his mother Susan Miller but refers to them
by their first name for clarity.
Mann filed oppositions to that Motion. (ECF Nos. 97 and 101.) 2 The facts and procedural history

of this matter are set forth in this Court’s prior opinion (ECF No. 79), and will not be repeated

here. The following factual background, however, is pertinent to this matter.

       Susan Miller (“Susan”), Trevor’s mother, was treated at Dr. Mann’s private office leading

up to his birth. (ECF No. 129 at 9.) On June 16, 1995, Susan called Dr. Mann’s office when her

water broke to inform him that she was on her way to Warren Hospital. (Ex. B to ECF No. 129-1

¶ 16.) She subsequently reported to Warren Hospital for her labor and delivery and was treated by

Dr. Mann. (Id.) She signed a “CONSENT FOR ADMISSION AND TREATMENT” clause,

displaying a Warren Hospital logo, stating the following, in relevant part:

                I the undersigned agree and give consent for admission to Warren
                Hospital under the care of my attending physician, his associates,
                partners, assistants or designees. I further consent to any hospital
                care prescribed by my physicians, surgeons or other medical
                personnel employed by me. I further consent and grant authorization
                to Warren Hospital, its nurses or other personnel whether employed
                directly by the hospital or brought in on a consulting basis, for all
                such treatments and procedures as may be necessary for me, in
                accordance with the judgment of my physician.

(ECF No. 97-2.) Dr. Mann was not an employee at Warren Hospital at the time of Trevor’s birth.

(Id. at 8-9.)

II.     LEGAL STANDARD

        Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary



2
  This Motion was inadvertently overlooked when the Court decided Warren Hospital and Dr.
Mann’s motions for summary judgment with prejudice for failure to state a prima facie case by
supporting expert opinions (ECF Nos. 109 and 112) and therefore, will be address herein.
                                                  2
basis on which a reasonable jury could find for the non-moving party,” and it is material only if it

has the ability to “affect the outcome of the suit under governing law.” Kaucher v. Cty. of Bucks,

455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). Disputes over irrelevant or unnecessary facts will not preclude a grant of summary

judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary judgment, a district

court may not make credibility determinations or engage in any weighing of the evidence; instead,

the non-moving party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in

his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson,

477 U.S. at 255)); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587,

(1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002). “Summary judgment may not be

granted . . . if there is a disagreement over what inferences can be reasonably drawn from the facts

even if the facts are undisputed.” Nathanson v. Med. Coll. of Pa., 926 F.2d 1368, 1380 (3rd Cir.

1991) (citing Gans v. Mundy, 762 F.2d 338, 340 (3d Cir.), cert. denied, 474 U.S. 1010 (1985));

Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90 F.3d 737, 744 (3d Cir. 1996).

       The party moving for summary judgment has the initial burden of showing the basis for its

motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party bears the burden

of persuasion at trial, summary judgment is appropriate only if the evidence is not susceptible to

different interpretations or inferences by the trier of fact. Hunt v. Cromartie, 526 U.S. 541, 553

(1999). On the other hand, if the burden of persuasion at trial would be on the nonmoving party,

the party moving for summary judgment may satisfy Rule 56’s burden of production by either (1)

“submit[ting] affirmative evidence that negates an essential element of the nonmoving party’s

claim” or (2) demonstrating “that the nonmoving party’s evidence is insufficient to establish an

essential element of the nonmoving party’s claim.” Celotex, 477 U.S. at 330 (Brennan, J.,



                                                 3
dissenting). Once the movant adequately supports its motion pursuant to Rule 56(c), the burden

shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits, or by the

depositions, answers to interrogatories, and admissions on file, designate specific facts showing

that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475 U.S. at 586; Ridgewood

Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the merits of a party’s motion

for summary judgment, the court’s role is not to evaluate the evidence and decide the truth of the

matter, but to determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249.

Credibility determinations are the province of the factfinder. Big Apple BMW, Inc. v. BMW of N.

Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

         There can be “no genuine issue as to any material fact,” however, if a party fails “to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete

failure of proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir.

1992).

III.     DECISION

         Warren Hospital moves for summary judgment on Trevor’s vicarious liability claim on the

grounds that it cannot be held liable for the medical malpractice of Dr. Mann because he was an

independent contractor and because Trevor has not established facts supporting a claim based on

apparent authority, since an unborn child is unable to demonstrate he reasonably believed Dr.

Mann rendered care on behalf of Warren Hospital. (See ECF No. 96-2 at 3-5.) Warren Hospital

further contends that even if this Court imputed Susan’s reliance to Trevor, which they argue is

irrelevant to the apparent authority claim, the claim still fails because Susan treated at Dr. Mann’s



                                                  4
private office leading up to his birth and called Dr. Mann’s office when her water broke to inform

him that she was on her way to Warren Hospital. (Id. and ECF No. 100 at 4-5.)

      Trevor and Dr. Mann contend this Court should apply the “implied reliance” standard

established by the Illinois Appellate Court in Monti v. Silver Cross Hosp., 637 N.E.2d 427 (Ill.

App. Ct. 1994) and impute Susan’s reasonable reliance to Trevor. (ECF No. 129 at 7-10 and ECF

No. 9-10.) They argue Susan reasonably believed Dr. Mann was an employee of Warren Hospital

because she sought care and treatment for labor and delivery services at Warren Hospital and she

filled out paperwork upon arrival that contained Warren Hospital’s logo. (ECF No. 97 at 9-10 and

ECF No. 129 at 8-9.)

      Pursuant to New Jersey law, generally, “a principal is immune from liability for the

negligence of an independent contractor.” Troilo v. Michner, No. 13-2012, 2015 WL 7074104, at

*2 (D.N.J. Nov. 13, 2015); Thompson v. Robert Wood Johnson Univ. Hosp., No. 09-00926, 2011

WL 2446602, at *11 (D.N.J. June 15, 2011); Basil v. Wolf, 935 A.2d 1154, 1169 (N.J. 2007).

However, under a theory of apparent authority,

               when a third party accepts the services of an independent contractor
               under the reasonable belief that the independent contractor had the
               authority to act on behalf of the principal and that belief was the
               result of the principal's actions, the principal can be held liable for
               that independent contractor’s actions, even where he did not have
               actual authority to act.

Thompson, 2011 WL 2446602, at *11. As such, “[t]he standard for apparent authority has two

elements: (1) conduct by the principal that would lead a person to reasonably believe that another

person acts on the principal’s behalf; and (2) acceptance of the agent’s service by one who

reasonably believes it is rendered on behalf of the principal.” Troilo, 2015 WL 7074104, at 2.

       As to the first element, the following factors may be considered to determine whether a

hospital’s conduct would lead a patient to reasonably believe that a doctor acted on the hospital’s

                                                 5
behalf:

                 (1) whether the hospital supplied the doctor; (2) the nature of the
                 medical care; (3) any notice of the doctor’s independence from the
                 hospital or disclaimers of responsibility; (4) the patient's opportunity
                 to reject the care or choose a different doctor; (5) the patient's
                 contacts with the doctor prior to the incident at issue; and (6) any
                 special knowledge about the doctor's contractual arrangement with
                 the hospital.

Id. (citing Estate of Cordero, ex rel. Cordero v. Christ Hosp., 958 A.2d 101, 108 (N.J. Super. Ct.

App. Div. 2008).). As to the second element, “the plaintiff’s reasonable belief may be presumed

unless evidence is presented to rebut this presumption.” Id. (quotations omitted).

          In Cordero, the court denied the hospital’s motion for summary judgment because it found

the hospital contracted with Hudson to staff its anesthesiology department with doctors,

specifically, the hospital “put in place a system under which [the doctor] arrived, without

explanation, on the day of [the plaintiff’s] surgery to provide specialized care in the hospital’s

operating room.” Cordero, 958 A.2d at 108. The court stated the “doctor has no prior contact with

the patient” and therefore, the “totality of these circumstances would lead a reasonable patient in

the same situation to assume that [the hospital] furnished the services of the anesthesiologist.” Id.

at 109.

          In Arthur v. St. Peters Hospital, 405 A.2d 443, 445 (N.J. Super. Ct. 1979), the court found

                 This court may take judicial notice that generally people who seek
                 medical help through the emergency room facilities of modern-day
                 hospitals are unaware of the status of the various professionals
                 working there. Absent a situation where the patient is directed by his
                 own physician or where the patient makes an independent selection
                 as to which physicians he will use while there, it is the reputation of
                 the hospital itself upon which he would rely. Also, unless the patient
                 is in some manner put on notice of the independent status of the
                 professionals with whom it might be expected to come into contact,
                 it would be natural for him to assume that these people are
                 employees of the hospital.



                                                    6
(citations omitted).

       In this matter, it is undisputed that Dr. Mann was not an employee of Warren Hospital

during Trevor’s birth. It is also undisputed that Trevor could not have a “reasonable belief” that

Dr. Mann acted on behalf of Warren Hospital, since he was not born at the time of the medical

malpractice. Therefore, the question becomes whether Susan’s “reasonable reliance” may be

imputed to Trevor and whether there is a question of material fact as to whether Warren Hospital

held Dr. Mann out as its agent. Neither party has provided any caselaw to guide the Court and no

New Jersey Court has addressed whether Susan’s “reasonable reliance” may be imputed to Trevor,

who was unborn at the time of the medical malpractice and therefore incapable of having a

“reasonable belief.”

       “In the absence of an authoritative pronouncement from the state’s highest court, the task

of a federal tribunal is to predict how that court would rule.” Pa. Glass Sand Corp. v. Caterpillar

Tractor Co., 652 F.2d 1165, 1167 (3d Cir. 1981). Here, however, the Court finds this issue is a

matter that is better left for the New Jersey Supreme Court because even if the Court imputed

Susan’s “reasonable reliance” to Trevor, it finds that there is no apparent authority.

      The closest New Jersey has come to this issue was in Draper v. Jasionowski, 858 A.2d 1141

(N.J. Super. Ct. App. Div. 2004), where the appellate division afforded protection to an unborn

child. There, the appellate division found that a child has a private cause of action against his

mother’s obstetrician for prenatal injuries caused by his vaginal delivery when the physician failed

to obtain his mother’s informed consent prior to delivery. Id. at 1148.

      Moreover, an Illinois Appellate Court in Monti has established an “implied reliance”

standard in a similar situation. In Monti, the court determined that a patient need not be conscious

in order to bring claims under an apparent agent theory. 637 N.E.2d at 430. There, the plaintiff,



                                                 7
suffering from a head injury that left her unconscious, was taken by an ambulance to the hospital’s

emergency room. Id. at 428. That hospital had no neurosurgeon on duty at the time and therefore,

plaintiff was transferred to another hospital. Id. The plaintiff filed suit, and the initial receiving

hospital moved for summary judgment arguing that the doctors were independent contractors and

not the employees or agents of the hospital. Id. Summary judgment was initially granted, and the

plaintiff appealed. Id. at 429. The defendants argued on appeal that there was no apparent agency

because the plaintiff was unconscious when she was brought to the emergency room at the hospital.

Id. at 430. The appellate court, however, reversed and concluded that it did not matter if the patient

was conscious or unconscious because “[t]hose responsible for [the patient] sought care from the

hospital, not from a personal physician, and thus, a jury could find that they relied upon the fact

that complete emergency room care, including diagnostic testing and support services, would be

provided through the hospital.” Id. The court further noted,

               The same is true for all seriously ill or badly injured patients,
               whether conscious or not, who come to a hospital emergency room
               for emergency medical care. Neither logic nor equity would be
               served by drawing a distinction between conscious and unconscious
               patients, allowing the former to recover on a theory of vicarious
               liability but not the latter.

Id.

      Here, even if the Court predicted New Jersey would impute Susan’s reasonable reliance to

Trevor, it finds no apparent authority. Unlike in Cordero, Susan had prior contact with Dr. Mann.

In fact, she treated at Dr. Mann’s private office many times leading up to his birth. (ECF No. 129

at 9.) More importantly, she called Dr. Mann’s office when her water broke to inform him that she

was on her way to Warren Hospital. (Ex. B to ECF No. 129-1 ¶ 16.) She subsequently reported to

Warren Hospital for her labor and delivery and was treated by Dr. Mann. (Id.) Lastly, Susan signed




                                                  8
a “CONSENT FOR ADMISSION AND TREATMENT” clause, stating the following, in relevant

part:

               I the undersigned agree and give consent for admission to Warren
               Hospital under the care of my attending physician, his associates,
               partners, assistants or designees. I further consent to any hospital
               care prescribed by my physicians, surgeons or other medical
               personnel employed by me. I further consent and grant authorization
               to Warren Hospital, its nurses or other personnel whether employed
               directly by the hospital or brought in on a consulting basis, for all
               such treatments and procedures as may be necessary for me, in
               accordance with the judgment of my physician.

(ECF No. 97-2.) This consent clause unambiguously indicates that Dr. Mann was an independent

contractor and not an agent of Warren Hospital. It explicitly states that Susan would be under the

care of her attending physician, Dr. Mann.

        The totality of the above circumstances would not lead a reasonable patient in the same

situation to assume Warren Hospital furnished the services of Dr. Mann. Accordingly, Warren

Hospital’s Motion for Summary Judgement is GRANTED.

IV.     CONCLUSION

        For the reasons set forth above, Warren Hospital’s Motion for Summary Judgment is

GRANTED.



Date: June 21, 2019                                  /s/ Brian R. Martinotti___________
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                9
